Title: To George Washington from Lieutenant Colonel Jonathan Johnson, 24 March 1780
From: Johnson, Jonathan
To: Washington, George


          
            Dear Sir,
            Springfield [N.J.] 24th March 80
          
          as Capt. Josiah Lacey of the 5th Connecticut Regiment has mad[e] Application to me for Leave of Absence on account of the Destres’d Circumstances of his Family by reason of Sickness Considering the Late orders given by Your Excellency prohibiting Either Officer or Soldier to be absent on Furlough after the first of april next Consider my Selfe not authoris’d to grant him Leave of absence.
          but would Recommend him to Your Excellency for Leave of absence if Consistant with Your Excellencys pleasure. I am Sir with Sentiments of Esteem Your Excellencys most Obedient Humble Servt
          
            Jonathan Johnson Lut. Colo. Comdat of 2d Brigade
          
         